 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDHooker Chemical Corporation,aWhollyOwnedSubsidiary of Occidental Petroleum Corp.andLocal 820,International Chemical Workers Union;Local 696,International Chemical Workers Union;Local 110, International Chemical Workers Union;Niagara Hooker Employees'Union;Operating &,StationaryEngineers,Local 286, InternationalUnion of Operating Engineers,AFL-CIO; LocalLodge 2112,International Association of Machin-istsand Aerospace Workers,AFL-CIO. Cases7-CA-7515,7-CA-7515 (2) (formerly 9-CA-5328),7-CA-7515 (3) (formerly 19-CA-4488), 7-CA-7515 (4) (formerly3-CA-3971), 7-CA-7515 (5)(formerly 19-CA-4609),and7-CA-7515 (6)(formerly 3-CA-3990)October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn June 16, 1970, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief, and the General Counsel filed cross-exceptions and a supporting brief. Respondent alsorequested oral argument.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer's rulings made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.2ORDERCorp.,itsofficers,agents,successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommendedOrder,with the following modifica-tion:Substitute the attached notice for the Trial Examin-er's Decision.1In accordance with the contentions of the General Counsel,we findthat employees in the Armed Services are "employees"within the meaningof the Act. EmilDenmark, Inc.121 NLRB 1370;Link-Belt Co.,91 NLRB1143;andLynch Carrier Systems,92NLRB 867. However, whetherindividualswithin that status are entitled to be paid the 1969 Christmasbonus, as the General Counsel contends,depends on whether or not theywould have been paid such bonus absent Respondent's unilateral action.This matter has not been fully litigated and will be left to the compliancestage of this proceeding.2 In accordance with the contentions of the General Counsel,we findthat employees in the Armed Services are"employees"within the meaningof the Act.Ernie Denemark, Inc.,121 NLRB 1370 (1958);Link-Belt Co.,91NLRB 1143 (1950); andLynch Carrier Systems,92 NLRB 867 (1950). Wealso find that retirees and pensioners are "employees" within the meaningof the Act.Pittsburgh Plate Glass,177 NLRB No. 114. To theextent thatthis finding is in conflict with the decision of the U.S. Court of Appeals forthe Sixth Circuit inPittsburgh Plate GlassCo. v. N.LR.B.,427 F.2d 936, werespectfully disagree and adhere to our view until such time as the U.S.Supreme Courthas passed on the matter.However, whether individuals ineither status are entitled to be paid the 1969 Christmas bonus, as theGeneral Counsel contends,depends on whether or not they would havebeen paid such bonus absent Respondent's unilateral action. This matterhas not been fully litigated and will be left to the compliance stage of thisproceeding.Chairman Miller would find in agreement with the court thatretirees and pensioners are not "employees."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: These consolidatedcaseswere tried in various cities on March 23, 24, 31 andApril 2, 3, and 14, 1970, pursuantto chargesfiled by the sixabove-namedUnions (by Locals 110, 696, and 820,respectively, on September 4, 9, and 16,' by the NiagaraEmployees and Local 286, respectively,on December 11and January 2, 1970, and by Lodge 2112 on January 12,amended January 26 and February 19, 1970), and pursuantto a consolidated complaintissued onDecember 18 andamended February 20, 1970.The primaryissue is whetherthe Respondent, HookerChemical Corporation,herein calledthe Company, violat-ed its statutorybargaining obligationby announcing to theUnions, without priornotice or consultation, an unaltera-ble decision to cancel the annual Christmas bonus, therebyunilaterallychanging the emoluments of itsemployees inviolation of Section8(a)(5) and(1) of the National LaborRelationsAct, as amended.Upon the entire record,includingmy observation of thedemeanorof the witnesses,and after due consideration oftheGeneral Counsel'smemorandumand the Company'sexcellent brief, I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Hooker Chemical Corporation, awholly owned subsidiary of Occidental PetroleumFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE UNIONSINVOLVEDThe Company, a wholly owned subsidiary of Occidental1All dates, unless otherwise indicated,are in 1969.186 NLRB No. 49 HOOKER CHEMICAL CORPORATION305PetroleumCorp.,isa NewYork corporation,engaged inthemanufacture and sale of chlorine,caustic soda,phosphorus,phosphorouscompounds,and related prod-ucts.At eachof its plantslocated at Niagara Falls andNorth Tonawanda, New York,atMontague,Michigan, atJeffersonville Indiana,and at Tacoma, Washington (theplants involved in this proceeding),itannually receivesgoods and materials valued in excessof $50,000 directlyfrom outside the State inwhich the plant is located, andannually shipsproductsvalued in excessof $50,000 directlyto points outside the State.The Companyadmits, and Ifind,that it isan employerengaged in commercewithin themeaning of Section 2(2), (6), and (7) of the Act, and thateach of thesix Unions involved in this proceeding is a labororganization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Discontinuance of Christmas BonusIn 1969,afterbecoming a subsidiary of OccidentalPetroleumCorp.,the Company began a review of the fringebenefits being provided the employees in its 28 plants. Inmany-but not all-of the plants,the Company had beengiving both hourly and salaried employees an annualChristmas bonus(or gift)of $25-$12.50 if the employeehad less than 6 months of service. (Since 1943,when theInternal Revenue Service ruled that the"gift"was taxable,$5 and $2.50, respectively, had been withheld for taxes.)The annual cost to the Company was about $250,000.Rather than giving the same annual bonus to employees inthe remaining plants,the Company decided to eliminate theChristmas bonus completely,to substitute $2,000 of life,accidental death,and dismemberment insurance for thesalaried(unrepresented)employees,and to make the sameoffer of substitution to the various unions representing thehourly employees.At the five plants involved in this proceeding, companyrepresentatives announced in August and September thediscontinuance of the Christmas bonus, and offered tonegotiate for a substitution of insurance.The Company didnot offer to negotiate on whether or not the bonus shouldbe eliminated.In each of the six bargaining units,the unionrepresentatives protested the Company's unilateral decisiontodiscontinue the bonus.Two of the Unions, at theNiagara Falls and Tacoma plants,filed grievances. TheCompany rejected the grievances,stating thatthe Christ-mas "gift"was given at the Company's sole discretion, andthat the matter was not grievable.The Christmas bonus was not included in the respectivecollective-bargaining agreements, expiringin 1970 and1971. The $25 bonus had been given each year for over 20years at the Niagara Falls and Tacoma plants, for 15 yearsat the Montague plant,and for about 10 years at the NorthTonawanda and Jeffersonville plants.At the Company'sNiagara Falls"mother plant,"where the Niagara HookerEmployees'Union represents about 1,275 employees, theUnion in 1960 used the Christmas bonus as a talking pointfor selling the collective-bargaining agreement to themembership.As credibly testified by Union PresidentOswald L. Schiavi, the union leadership "was trying to sellthe contract for the second time. . . . [T]he membershipstill refusedto buy the package"because"a rival. . .firmwithin the same locality,was at that time receiving a fewcents an hour more than we were.Iused the Christmasbonus of a penny and a fifth an hour to point out to themembership"that the bonus closed the gap, from 3 or 4centsto only 1 or 2cents an hour,and the membershipratified the agreement.Insofar as the testimony reveals, theChristmas bonus had never been mentioned in negotiationsat any of the plants,except at the Niagara Falls plantwhere,as Schiavi also testified,the union negotiatingcommittee took into consideration the Christmas bonuswhen preparing its wage packages,and mentioned thebonus at four or five negotiations.Schiavi testified that theCompany"always seemed to object to the words`Christmas bonus'at any of the negotiations tables... .They just bypassed it and changed the subject immediate-ly."There was no past practice clause in any of theagreements.The Christmas bonus was not given at any of the plants in1969. In lieu of the bonus,the Company started providingthenew insurance benefits to salaried employees onSeptember 1, and to hourly employees at various plantswhenever the bargaining representatives approved thesubstitution.At the five plants involved in this proceeding,the hourly employees received neither the bonus nor theinsurance.B.Credibility IssueA serious credibility issue arose from the testimony ofThomas B. Moorhead,the Company's vice president ofIndustrial Relations,that the decision to discontinue theChristmas bonus to hourly employees was madeaftercompany representatives discussed the proposed substitu-tionof insurancewithunion representatives.Othertestimony and evidence indicate that the decision was madebefore.Vice President Moorhead was the only witness who hadattended the June 20 meeting ofthe Company'sRetirementProgram Committee which,as discussed below, madecertain corporate decisions concerning the substitution ofinsurance for the"Christmas Gift Program."Following thismeeting oftop companyofficials,several lower rankingrepresentatives of the Company were admittedly told that acorporate decision had been made to discontinue giving theChristmas bonus to hourly employees.Union representa-tivesatallfiveof the plants were given the sameinformation,beginning in August.JohnW. Judy,works manager at the Tacoma plant,testified that in the early part of August,he received atelephone call from Vice President Moorhead,who toldhim that the Company was"planning to discontinue" theChristmas bonus,and instructed him to announce that theCompany "had decided to discontinue the Christmasbonus,the Christmas gift."Judy further admitted that onAugust 19,he met with union representatives of the twobargainingunits in the plant and"announced theChristmas gift was to be discontinued for the hourlypeople." (Local 286 Acting Steward Chester Larson, Jr.,and Local 110 Financial Secretary Vernon V. Gierkecredibly testified that Judy announced that the"Christmasbonuses would not be paid"at any of the plants in 1969 or 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the future, that this was "direct from corporateheadquarters," and that it was due to the merger withOccidental, "to make the plants uniform throughout theHooker combine.")Phillip D. Bosso, manager of Industrial Relations for theIndustrialChemical Division (comprising the NiagaraFalls,Montague,Tacoma, and seven other plants),admitted that early in July, Vice President Moorhead toldhim, in a meetingwith various other corporate and divisionofficials, that the Company had decided to eliminate theChristmas gift for all employees. Labor Relations ManagerJoseph G. Albano,on Bosso's staff, admitted that beforeAugust, Bosso told him that the Company had decided todiscontinue payment of the Christmas gift to all employees,salaried and nonsalaried. Furthermore, as testified byArthur Brierley, industrial relations administrator at theMontague plant, Bosso telephoned him on August 12 andinstructed him to inform the Union that the Company "wasgoing to discontinue the Christmas gift." (The next day,August 13, Brierley admittedly told the union representa-tives that the Company "was going to discontinue theChristmas gift for the hourly employees.") Likewise, at theNiagara Falls plant, Industrial Relations AdministratorWilliam J. Barnes admitted that "this is probably correct,"that before he spoke to the'Union there, Bosso told him thattheCompany had decided to discontinue giving theChristmas gift to the employees. (Union President Schiavicredibly testified that on August 15, Barnes met with theunion representatives and told them "unofficially" that anotice had just been received that the Christmas bonus tounion employees "will be discontinued," and that onAugust 20, Albano "told us that he was officially notifyingus that the Company was discontinuing the Christmasbonus and that they would like to substitute $2,000 worth offree life insurance.") Barnesadmitted that Albano stated inthe August 20 meeting that Albano "had been advised thatthe purpose of discontinuing the Christmas bonus was thatthe corporation wanted to standardize things and makethem uniform." As credibly testified by Union PresidentSchiavi, Albano indicated his willingness to issuing a lettersimilar to the one written to the salaried employees,concerning the discontinuance of the Christmas bonus andthe substitution of insurance. The letter was not issued, andin early September, Shiavi asked Bosso about the letter"that Mr. Albano promised us." Bosso informed Shiavi andanother union official that there would be no letter because"he did not think that he could word it in any way that itwouldn't be used against'them." In the meantime, beforeBosso rejected the idea of a letter at the Niagara Falls plant,Albano had approved the posting of a written notice at theJeffersonville plant. This notice, dated August 26, statedthat "it is now the policy" of the Company that theChristmas "bonus will no longer be given to the employ-ees."Concerning the North Tonawanda plant, IndustrialRelations Administrator Norman Hansen credibly testifiedthat before he met with union representatives there onSeptember 19, he was told by his superior, Durez DivisionIndustrial RelationsManager Frederick C. Gray, Jr., that"the benefits group of the corporate staff had reviewed thebenefits program in general and that they planned todiscontinue the Christmas gift, "to standardize the fringebenefits. (PersonnelDevelopment SupervisorSebastianPaterniti testified that Gray told him before the September19meeting that "the corporate pension committee haddecided that the bonus would no longer begiven.")Hansen's notes, taken in meetings with union representa-tives, reveal that Hansen advised the Union on September19 "that the Company will discontinue the Christmas gift asof this year," and that Gray opened the October 29meetingby stating, "The corporation has eliminated the Christmasgift." (I discredit Gray's denial that he had been advised bytopmanagement that the Christmas gift would not bemade. Gray was present with Bosso at the July meeting inwhich, as admitted by Bosso, Vice President Moorheadstated that the Company had decided to eliminate theChristmas gift for all employees. The minutes of that July 8meeting state that thereplacementof insurance for theChristmas gift "does not automatically apply to hourlyemployees and may be the subject of union contractnegotiations," but do not state whether or not a decisionhad already been madeto eliminatethe hourly employees'Christmas gift.)This testimony indicates that before the Company metwith the union representatives, to propose the substitutionof insurance for the Christmas bonus, the Company hadalready made a unilateral, unalterable corporate decision todiscontinue the bonus for all employees. Vice PresidentMoorhead, however, denied this.Near the beginning of the trial, before any of thisevidence was introduced, Vice President Moorhead wascalled as an adverse witness to testify about when thedecision was made to terminate the Christmas bonus at theMontague plant. He denied that any decision had beenmade in the June 20 Retirement Program Committeemeeting with respect to terminating the hourly employees'Christmas gift. According to him, "There was never anydecision to terminate the cash gifts as far as the Montagueunion was concerned until such time as we had time to sitdown and talk to the Montague union. The decision had todo with the salaried employees." When asked when thedecision was made not to pay the Christmas bonus atMontague, Moorhead answered, "I can't give you a specificdate on that but it was sometime in the late fall" when hepersonallymade the decision.At the next day of the trial, the Company produced theofficialminutes of the Retirement Program Committee'sJune 20 meeting. Although the minutes elsewhere referspecifically to "salaried employees," there is nothing in theparagraph concerning the Christmas Gift Programlimitingthe decision to salaried employees. The paragraph reads:A proposed increase in the amount of free lifeinsurance to be usedin place of the Christmas GiftProgramwas reviewed and discussed by the Committee.The Committee approvedan increasein the amount of$2,000per employeeof free life insurance. The effectivedate will be set at the discretion of the Vice President-Industrial Relations. [Emphasis supplied.]Even though it is obvious, as testified by Vice President ofIndustrialRelationsMoorhead, that the minutes "don'tpurport to be a complete discussion of what took place atthe meeting," they show on their face that a decision was HOOKER CHEMICAL CORPORATIONmade toreplace the "Christmas Gift Program," and thatthe Committee approved an insurance replacement for allemployees. I therefore regardas legalargument thetestimonyof Moorhead (a member of the New York bar)that the paragraph "does not apply to hourly employees"but refers only "to the salaried employees," because "youcannot substitutelife insurancewhich has been negotiatedin contractswith the Unions."The same argument is made in the Company's brief.Without mentioning the fact that the minutes refer toreplacing the "Christmas Gift Program" (instead of the"salariedemployees'ChristmasGiftProgram"), theCompany argues that the decision to substitute insuranceand to give Moorhead discretion when to implement thesubstitution applied only to salaried employees, but that"no such decision was, or could, be made at that time withrespect to the hourly wage employees. The reason beingthat many of the collective-bargaining agreements containa provision fixing the amount of insurance which theCompany provides to the employees covered by suchagreementsand any proposedincreasein such amount ofinsurancewould, therefore, have to be discussed with theUnions prior to animplementationthereof." The Companyoffersno explanation why, if the quoted paragraph in theminutesconcerned only the salaried employees, thatlimitation was notstated in the paragraph. However, evenassumingthatthe lastsentenceof the paragraph(concerningMoorhead's discretion when to make thesubstitutioneffective) referred solely to salaried employees,it is obvious from Moorhead's own testimony that the firsttwo sentences(concerningreplacement of the "ChristmasGift Program," and the authorization of $2,000 in insurance.per employee' ") referred to hourly employees as well.Relying on Moorhead's testimony, the Company states initsbrief that "it was decided at such [June 201 meeting tohave the Company's local linerepresentatives sit down withthe various union representatives and offer to provide theemployees covered by such collective-bargaining agree-mentswith . . .insurancein lieu of the Christmas gift for1969."Thus, the Company acknowledges that its topofficials did discuss benefits of the hourly employees in theJune 20 meeting,and did approve an increase in theamount of the hourly employees' insurance, to be offered"inplace of the Christmas Gift Program." Still theCompany contends that "no corporate decision was madeat that time to terminatethe Christmas gift for 1969 withrespect to the hourly wage employees."Conceding that division officials Bosso andGraythereafter authorized "line representatives to advise theUnions, if necessary, that the Christmas gift would not begiven in 1969" (but ignoring the evidence that VicePresidentMoorhead himself instructed the Works Managerat the Tacoma plant toannouncethat the Company "haddecided to discontinue" the Christmas gift), the Companycontends in itsbrief that "it is clear that such communica-tions weredesigned to effectuate the Company's strategy ofhaving the Unions request the same benefits as those beinggiven to the salaried employees and that such commumca-tionswerenot based upon any unalterable corporatedecision not to give the Christmas gift to the hourlyemployeesin 1969." (This argument, paraphrased, is that307theCompany had not reached an unalterable corporatedecision to discontinue the Christmas gift, but it told theUnions that it had.) The evidence does support theCompany's contention that in the July 8 meeting, itdiscussed the strategy of dealing with the Unions in such away as to get them (in Moorhead's words) "to be in aposition of asking for the insurance." However, such astrategy does not preclude an earlier decision to eliminatethe hourly employees' Christmas bonus. The Company alsoacknowledges that its "line representatives admitted beingtold that the Christmas gift would not be paid (although thebrief ignores division official Bosso's admission that VicePresidentMoorhead advised, in the July meeting ofcorporate and division officials, that the Company haddecided to eliminate the Christmas gift for all employees).The brief states: "Such fact, when coupled with thetestimony of the union representatives to the effect thatthey had been advised by such line representatives that theChristmas gift would not be given in 1969, would ordinarilylead one to believe that a corporate decision to this effecthad been made prior to the meetings with the unionrepresentatives."The brief then asserts, however, that a"closepersonal relationship" exists between the linerepresentatives and the union representatives, and that if"the Company's line representatives were to have tippedtheir hand in any way and indicated to the Unions that thegift was available, such actionwould obviously have made itvery difficult, if not impossible, to attempt to sell the proposedsubstitution. "(Emphasis supplied.) Thus, the Companyargues that it was necessary to deceive its own "linerepresentatives," as well as the Union. (Having ignoredBosso's admission that Vice President Moorhead gave thesame information, about eliminating the gift for allemployees, to Bosso and other division officials, theCompany does not indicate whether the necessity ofdeception also applied to those officials.)Regrettably,nomention ismade of this seriouscredibility issue in theGeneralCounsel's so-called"memorandum."After weighing all the evidence, and having considered allthe Company's arguments, I find that a preponderance ofthe evidence shows that the Company had made aunilateral, unalterable corporate decision to discontinue theChristmas bonus for all employees before discussing theproposed substitution of insurance with the Unions.Accordingly, I discredit the testimony to the contrary.Moreover, even if such a decision had not been made, theCompany (as alleged in the complaint)announcedthat ithad been.C.Contentions and Concluding Findings1.Wage or gratuityThe Company's first contention is that it "was not, as amatter of law, required to bargain with the Unions withrespect to the elimination of the gift."As previously found, the $25 bonus had been given eachyear through 1968, for periods of time ranging from 10years at two of the plants, to 15 years at another, and inexcess of 20 years at the two other plants involved in thisproceeding. Although described on the separate check as a 308DECISIONSOF NATIONALLABOR RELATIONS BOARD"gift,"the $25 was reported by the Company as wages onthe employee'sW-2 form for income tax purposes; $5 wasshown by the Company on the check stub as being withheldfor taxes;and the annual check has been generally referredto by the employees,and sometimes by managementrepresentatives,as the Christmas bonus.Even though thebonus is not included in the collective-bargaining agree-ments,the employees obviously regarded it as part of theirwages,and expected it to be continued. This fact is clearlyshown by the reasons which the union representatives gavetheCompany for protesting its unilateral decision toeliminate the bonus,and by the votes at the respectiveunion membership meetings to reject the Company's offersof future benefits(insurance)in substitution for the bonus.Furthermore,at the largest of the five plants, theindependent union used the Christmas bonus(figured at acent and a fifth an hour)as a talking point in 1960 for"selling"to the membership a newly-negotiated collective-bargaining agreement which contained wages a few centsbelow the wages already being paid by another firm in thearea,and since that time has taken into consideration theChristmas bonus when preparing its wage packages fornegotiations.InGravenslund Operating Co.,168 NLRB No. 72(1967),the Board ruled:"It has long been held that Christmasbonuses which are not gratuities and which have been paidwith regularity over extended periods of time are not onlyan integral part of the wage structure, but also constitute amandatory subject of bargaining.In view of the Respon-dent's regularity in the payment of such bonuses over 15consecutive years, we are persuaded that the Christmasbonuses are not mere gifts or `discretionary'bonuses asclaimed, and that,as also has long been established, theRespondent's employees had the right to expect and relyupon the continuation of such bonus payments as part oftheirwages."(Footnote citations,of Board and Courtdecisions dating back as far as 1952,omitted.)Similarly inUnited Steelworkers of America(Mississippi Steel Corp.) v.N.LR.B.,405 F.2d 1373,1375 (C.A.D.C.), the court held:"Payments called `bonuses'or `gifts'may be 'so tied to theremuneration which employees receive for their work thatthey are in fact a part of it,' so that they constitute wageswithin the meaning of the Act.. . . Here the testimony thata regular Christmas bonus had been paid for at least sevenyears was sufficient evidence to support the Board's findingthat the bonus was part of the wage structure,and hencethat the Company had a duty to bargain with the unionbefore eliminating it."In a case cited in the Company's brief,Beacon JournalPublishingCo. v. N.LR.B.,401 F.2d 366(C.A. 6), where theemployer contended"that it has always regarded the bonusas voluntary and purely discretionary with managementandhad repeatedly said so in paying it,"the Court held,"There is nothing in this record to dispute this asmanagement view.But it appears to be settled labor relationslaw that a regularly paid bonus may come to berelied uponby employeesas a part of total compensation....Such abonus is a mandatory subject for collective bargainingunder the NLRA." (Emphasis supplied).In a case wherethe annual bonus was $10, the Board held,"The fact thatthe amount of the Christmas checks was not related directlyto employees'earnings does not warrant a different result."General Telephone Company of Florida,144 NLRB 311, 314,In. 2 (1963),enfd.337 F.2d 452(C.A. 5). I find that theChristmas bonus was not a mere gratuity,but that it hadbecome a part of the employees'wages at each of the fiveplantsand thus constituted a term or condition ofemployment.Accordingly, I reject the Company's conten-tion that it was not required to bargain with the Unionswith respect to the elimination of the Christmas bonus.2.Opportunity to bargainAs recognized by the Company in its brief, "Thecomplaint of the General Counsel in this case charges, insubstance, that prior to any meetings with the Unions inAugust and September 1969, the Company had alreadyreached an unalterable decision to revoke the Christmasgift and,therefore,any subsequent discussions between theCompany and the Unions with respect to the subject of theChristmas gift were meaningless because the Unions were,at that time, precluded from bargaining on the issue of theelimination of such gift."The Company then argues that "ifthe complaint is to be sustained it must be sustained solelyupon the theory that prior to August 1969, the Companyreached an unalterable decision to discontinue theChristmas gift"-citingN.LR.B v. Cone Mills Corp.,373F.2d 595,601 (C.A.4), in which the court held that"Unilateral change of a condition of employment is notunlawful if the Union has had an opportunity to bargain."(The court also observed,at p. 600,"The very reason thatunilateral action isprima facieunlawful is in the high degreeof probability that it may frustrate bargaining opportuni-ty—)The Company contends,however, that even if it had anobligation to bargain with the Unions,(a) it had notreached a corporate decision, before meeting with theUnions in August and September,"to eliminate theChristmas gift on behalf of the hourly wage employees," (b)it "fulfilled any bargaining requirements"when it met withtheUnions "concerning the proposed substitution ofinsurance for the Christmas gift," and (c)theUnionswaived any right they may have had to bargain on theelimination of the Christmas gift.(a)When decision was madeAs found above under "Credibility Issue," the decision toeliminate the hourly employees' Christmas bonus was notthe personal decision of Vice President Moorhead "in thelate Fall of 1969." It was the unilateral, unalterable decisionof top corporate officials who met as the Company'sRetirement Program Committee on June 20-several weeksbefore the decision was announced to the Unions in Augustand September.I therefore reject the contention that such acorporate decision had not been made.(b)No bargaining on eliminationThe Company in effect admits elsewhere in its brief thatitsoffers to the Unions to substitute insurance for theChristmas bonus were not an offer to negotiate on theelimination of the bonus. Thus, when suggesting anexplanation for the Company's "line representatives" being HOOKER CHEMICAL CORPORATIONinformed that the Christmas bonus would not be paid in1969, the Company argues that such a notice to the linerepresentatives was necessary because if they had "tippedtheir hand in any way and indicated to the Unions that thegiftwas available" (i.e., that the decision to eliminate thebonus was not unalterable), this "would obviously havemade it very difficult, if not impossible, to attempt to sellthe proposed substitution." The Unions at all five of theplants were notified that the Christmas bonus had beeneliminated, and a written notice was posted at one of theplants that "it isnow the policy" of the Company that theChristmas "bonus will no longer be given to the employ-ees."As held by the Court inN.L.R.B. v. Citizens Hotel Co.,326 F.2d 501, 505 (C.A. 5), "An employer must at leastinform the union of its proposed actions under circum-stanceswhich afforded a reasonable opportunity forcounter arguments or proposals." Here, the Company madethe unalterable decision in June to eliminate the Christmasbonus, without any prior notice to the Unions and withoutaffording the Unions any opportunity for presenting theirviews, counter arguments, or proposals-on if or when thebonus should be eliminated, whether uniformity of fringebenefits in the various plants would be desirable under thecircumstances,whether the wishes of the employeesaffected should first be ascertained, etc. Unilaterally, theCompany made the decision to discontinue the Christmasbonus companywide, then announced the decision to theUnions, giving them only the option of accepting asubstitution, or nothing. By acting in this manner, theCompany precluded bargaining on the elimination of theChristmas bonus. I therefore find that on and since thedates in August and September when the Companyannounced its decision to eliminate the Christmas bonus,the Company has refused to bargain collectively with therespective Unions, in violation of Section 8(a)(5) and (1) ofthe Act.The Company contends in its brief that it acted in goodfaith. The evidence indicates the contrary. After making thecorporate decision in June to eliminate the bonus, theCompany adopted the "strategy" of trying to induce theUnions to "ask" for the insurance as a substitution. Thenaftermaking it clear to the Unions that its decision todiscontinue the bonus was unalterable, it belatedlycontended at the trial that no decision had been made toeliminate the hourly employees' Christmas bonus untilsometimein late fall after the discussions with the Unions.Moreover, the wording of the minutes of the June 20Retirement Program Committee (leaving it to the discretionofVicePresidentMoorhead when to substitute theinsurance for the Christmas Gift Program), and IndustrialRelations Manager Bosso's stated reason for not issuing aletterat the large Niagara Falls plant concerning thediscontinuance of the Christmas bonus (that "he did notthink that he could word it in any way that it wouldn't beused against them"), indicate an awareness of theCompany's bargaining obligation. After weighing all theevidence and circumstances, I draw the inference that theCompany was aware of its obligation to bargain with theUnions before deciding to discontinue the Christmasbonus, but proceeded anyway to make the decision309unilaterally, deliberately evading its statutory bargainingobligation. I therefore find that the Company acted in badfaith, being fully aware of its obligation to bargain with theUnions before making the decision to eliminate the bonus.(c)No waiverWithout explanation, the Company contends that thewaiver principle enunciated inMurphy Diesel Co.,179NLRB No. 27 (1969), is applicable here, despite "certainfactual differences between that case and the one at issue."Finding that case to be completely inapposite, I reject thecontention.The Company also contends that the "waiver principle"is "clearly applicable to the Niagara Falls plant where thePresident of the Union for such plant testified that thesubject of the Christmas gift had come up during four orfive previous negotiations and that despite the fact that theUnion believed that such gift to be wages or a condition ofemployment, the Company was permitted to bypass thesubject on each negotiating session, and the subject wasnever pursued further by the Union and was never includedin the contract." The evidence does not disclose in whatconnection the Union raised the subject of a Christmasbonus. Even if the Union had been seeking a specificprovision in the agreement on the bonus, its failure topursue the matter-when there was no suggestion that theCompany was contemplating any change in its longpractice of giving the bonus every Christmas-could notreasonably have been regarded "as acquiescence on theUnion's part to any unilateral action which the Companymight wish to take with reference to the Christmas checks."General Telephone Company of Florida v. N.L.R.B.,337 F.2d452, 454 (C.A. 5). It is evident that there had been no "clearand unmistakable" relinquishment of bargaining rights asto this subject.Beacon Journal Publishing Co. v. N.L.R.B.,supra,401 F.2d at 367.D.Bargaining UnitsThe parties agree,and I find,that each of the following-described units is appropriate for bargaining,and that atthe time of trial, the Company had a collective-bargainingagreement with the listed Union(the Charging Party in thecase), covering the bargaining unit employees for the termshown:Case 7-CA-7515: "All production and maintenanceemployees employed by the Respondent at its Montague,Michigan plant,but excluding confidential employees,office clerical employees,recorders, chemists,techniciansand engineers, gate telephone operators and their relief,janitors regularly assigned to office area,guards, relief shiftforemen,head operators and group leaders, and all othersupervisors as defined in the Act."Agreement with Local820, International Chemical Workers Union, April 3, 1968,through April 15, 1970.Case 7-CA-7515(2): "All production and maintenanceemployees employed at Respondent's Jeffersonville, Indi-ana plant,but excluding laboratory technicians, officeclerical employees, plant clerical employees, office custodi-an, and all guards, professional employees, and supervisorsasdefined in the Act."Agreement with Local 696, 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalChemicalWorkers Union, April 28, 1969,through April 28, 1971.Case 7-CA-7515(3): "All production and maintenanceemployees employed by the Respondent at its Tacoma,Washington plant, but excluding office clerical employees,guards, laboratory employees, technical employees, store-room employees, operating engineer leadmen, operatingengineersA, operatingengineersB, pan operators A, panoperators B, chlorine operators A, and supervisors asdefined in the Act." Agreement with Local 110, Interna-tionalChemicalWorkersUnion, June 1, 1968, untilmidnight May 31, 1970.Case 7-CA-7515(4): "All production and maintenanceemployees employed at Respondent's Grand Island, NewYork plant and in Areas 1, 2 and 3 of Respondent's NiagaraFalls plant including kitchen and cafeteria employees butexcluding confidential, supervisory, office, clerical andsalaried employees, relief shift foremen, subforemen andgroup leaders, technicians, office janitors and janitresses,laboratory assistants, pilot plant operators, guards andgatemen."Agreement with Niagara Hooker Employees'Union, October 1, 1968 until midnight September 30, 1970.Case 7-CA-7515(5): "All employees of Respondent at itsTacoma,Washington,plant in the classifications ofoperatingengineerleadman, operating engineer A, operat-ing engineerB, pan operators A, pan operators B, chlorineoperators A, but excluding all production and maintenanceemployees, office and plant clerical employees, officecustodian, professional employees, guards and supervisorsas defined in the Act." Agreement with Operating &StationaryEngineersLocal 286, International Union ofOperatingEngineers,AFL-CIO, June 1, 1968, untilmidnight, May 31, 1970.Case 7-CA-7515(6): "All production and maintenanceemployees employed at Respondent's North Tonawanda,New York plant excluding office clerical employees,professional employees, and supervisors and guards asdefined in the Act." Agreement with Local Lodge 2112,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, June 3, 1969, until June 3, 1971.CONCLUSIONS OF LAWBy announcing to the Unions,without prior notice orconsultation,itsunalterable decision to cancel the annualChristmasbonus to employees in the respective bargainingunits,the Company unilaterally changed the emolumentsof the employees and thereby engaged in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(5) and(1) and 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that it beordered to cease and desist from such conduct and fromany like or related invasion of its employees' Section 7rights, and to take certain affirmative action, which I findnecessary to remedy and to remove the effect of the unfairlabor practices and to effectuate the policies of the Act.As found, the Respondent deliberately evaded itsstatutory bargaining obligation by unilaterally deciding in1969 to eliminate the $25 Christmas bonus being given theemployees at many of its plants (at an annualcost of about$250,000). The Respondent then precludedbargaining onthe elimination of the bonus by announcing its unalterabledecision, and offering the option of accepting a substitutionof insurance, or nothing. Having voted not to accept thesubstitution, the employees represented by the six Unionsat five plants involved in this proceeding received neitherthe customary Christmas bonus, nor the insurance. (In lieuof the bonus, the Respondent began providing insurance tothe salaried employees on September 1, and to hourlyemployees in various plants whenever the substitution wasaccepted.)Thus the Respondent, acting in bad faith,decided unilaterally to eliminate the Christmas bonus,companywide, for 1969 and the future, without affordingtheUnions any opportunity to present their views,counterarguments or proposals. Now, having attained suchagoal-of completeeliminationof the Christmasbonus-the Respondent contends that if a violation isfound, "the Board should merely order the Company tobargain over such elimination." Under the circumstances,and as a result of the expense and inconvenience of thislitigation, it would be ignoring therealitiesof the industrialworld not to expect the Respondent now to have a lessflexible bargaining attitude toward the Christmas bonus. Ifind that bargaining on that subjectat this time-withoutthe prior restoration of the Christmas bonus program forthe employees in the six bargainingunits, and without priorpayment of the 1969 Christmas bonus which was unlawful-lywithheld-would likely be a preordained exercise infutility.Failure even to attempttorestorethe status quo,inorder to give collective bargaining some semblance of thesame opportunity as before to succeed, would tend toencourage such unilateralactions inthe future, and tofoment industrial strife.Having acted in bad faith, having unlawfully withheld the1969Christmas bonus, and having used its unilateral,unalterable decision never to pay the bonusagain as aleverage to force the Unions to accept the substitution ofinsurance, the Respondent inappropriatelycitesBeaconJournal Publishing Co. v. N.L.R.B.,401 F.2d 366 (C.A. 6);General Telephone Company of Florida v. N.L.R.B.,337 F.2d452 (C.A. 5);N.L.R.B. v. Citizens Hotel Co.,326 F.2d 501(C.A. 5); andNew Orleans Board of Trade, Ltd,152 NLRB1258 (1965), as precedent for not ordering a reimbursementfor the loss of the 1969 Christmas bonus. In each of thosecases,the facts are clearly distinguishable, and theemployer acted in good faith.Finding that an effectual remedy in the presentcase mustso provide, I shall recommend that the Respondent beordered to restore the previously existing Christmas bonusprogram for all employees in each of the six bargainingunitsheretofore found appropriate, and to make theemployees whole by paying them the 1969 Christmas bonuswhich was unlawfully withheld, with interest at the rate of 6percent perannum,as prescribed inIsisPlumbing &Heating Co.,138 NLRB 716, andZelrich Company, 144NLRB 1381.Leeds & Northrup Co. v. N.LR.B.,391 F.2d874, 879-880 (C.A.3); American Fire Apparatus Co. v.N.L.R.B.,380 F.2d 1005, 1006 (C.A.8);N.L.R.B. v.Exchange Parts Co.,389 F.2d 829, 831-832 (C.A. 5); HOOKER CHEMICAL CORPORATIONN.L.R. B. v. Central Illinois Public Service Co.,324 F.2d 916,909 (C.A. 7);Stark Ceramics, Inc. v. N.L.R.B.,375 F.2d202, 207 (C.A.6);Century Electric Motor Co.,180 NLRBNo. 174 (1969); andGravenslund Operating Co.,168 NLRBNo. 72 (1967).Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent, Hooker Chemical Corporation, a whollyowned subsidiary of Occidental Petroleum Corp., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the respectiveUnions with respect to the Christmas bonus or any otherterm or condition of employment, by unilaterally changingor eliminating bonus payments or any term or condition ofemployment of its employees in the six respectiveappropriate bargaining units in derogation of the rights ofthe Unions as the exclusive bargaining representatives ofthe employees.(b) In any like or related manner interfering with therights of employees guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Restore in each of the six appropriate bargaining unitsthe Christmas bonus program as it existed before 1969.(b) Pay to all its employees in the six bargaining units theamounts due them for the 1969 Christmas bonus, plusinterest as set forth in the section of the Trial Examiner'sDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, Social Security payment records, time-cards, personnel records and reports, and all other recordsnecessary to analyze the amounts due under the termshereof.(d) Post at each of its six plants, listed in the section of theTrialExaminer'sDecision under the title "BargainingUnits," copies of the attached notice marked "Appendix," 2after appropriate insertions have been made. Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writing,311within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.32 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions, recommendations, and recommended Order hereshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall be changed to read "Postedpursuant to a judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "3 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 7, in wasting, within 10 days fromthe dateof this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICETo EMPLOYEESNATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL RESTORE to our employees in the bargainingunit described below the bonus program we had before1969.WE WILL PAY to our employees in the bargaining unitdescribed below the 1969 Christmas bonus, plus 6percent interest thereon.WE WILL NOT refuse to bargain with [insert the nameof the appropriate union] by changing or eliminatingtheChristmas bonus unilaterally in the future. Thebargaining unit is: [Insert the appropriate bargainingunit as described in the section of the Trial Examiner'sDecision entitled "Bargaining Units."]HOOKER CHEMICALCORPORATION A WHOLLYOWNED SUBSIDIARY OFOCCIDENTAL PETROLEUMCORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, or covered by any other material.Any question concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,500Book Building, 1249Washington Boulevard,Detroit, Michigan 48226, Telephone 313-226-3200.